Citation Nr: 1615953	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, disc disease, and degenerative arthritis of the lumbar spine.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease (DJD) of the right middle finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to July 1986.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

In September 2014, the Board remanded the claims for additional evidentiary development, to include contemporaneous examinations regarding the spine and right middle finger.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by forward flexion limited to 85 degrees, with no evidence of ankylosis or intervertebral disc syndrome (IVDS).  

2.  The Veteran's service-connected right middle finger injury is rated at the maximum allowable disability rating for ankylosis or limitation of motion of the middle finger.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).  

2.  The criteria for an evaluation for in excess of 10 percent for DJD of the right middle finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, 4.119, DCs 5226, 5229 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2008 and April 2009 satisfied the duty to notify provisions with respect to increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, photos of the right middle finger, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

In September 2014, the Board remanded these matters to the agency of original jurisdiction directing that additional treatment records be requested and that a contemporaneous examination be conducted to determine the severity of the Veteran's low back and right middle finger disabilities.  Additional records were added to the file and VA examinations were conducted in October 2014.  Accordingly, the directives of the Board's September 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Board finds the October 2014 examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Increased Rating Claims

The Veteran seeks entitlement to higher ratings for his service-connected lumbosacral strain, disc disease, and degenerative arthritis, and DJD of the right middle finger.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).  

Lumbosacral Strain, Disc Disease, and Degenerative Arthritis

The Veteran is currently service connected for lumbosacral strain, disc disease, and degenerative arthritis, evaluated as 20 percent disabling.  He contends that the symptoms arising from his lumbosacral strain are more severe than the disability rating reflects.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for the disability ratings under DCs 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, DCs 5235-5243) (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease  
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2015).  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right rotation is zero to 30 degrees and left and right lateral flexion is zero to 30 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ROM for each component of spinal motion provided in this note is the maximum that can be used for calculation of the combined ROM.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  Id.  

Note (4):  Round each ROM measurement to the nearest five degrees.  Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2015).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, DC 5243 (2015).  Under Note (1) of 38 C.F.R. § 4.71a (2015), General Rating Formula, DC 5243 (2015), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Here, the Veteran was seen in July 2008 by a private physician/chiropractor.  When examined by VA in July 2008, he experienced stiffness but no weakness.  It was noted that he was being seen by his chiropractor.  He had been doing stretching exercises.  He had experienced flare-ups on repeated bending or when heavy lifting.  He did not use a cane and was on no medications.  ROM showed limitation of motion (e.g., he could flex forward to 50 degrees out of 90).  Examination of the spine showed tenderness at the L5 level, but there was no effusion and no muscle atrophy noted.  The examiner noted that the Veteran's spine motion was limited by pain and muscle spasm.  Neurological examination was negative.  X-rays showed degenerative disc disease (DDD) at the L4/L5 levels.  

VA treatment records reflected continued treatment for the Veteran's low back disability.  In February 2009, the Veteran stated that approximately three times per year, he experienced severe low back pain, usually associated with outdoor activities.  In August 2009, it was noted that he was taking medications for his back complaints.  Two photographs of the right hand added to the record in January 2010 show slight deformity of the right middle finger.  In March 2010, his lower back was bothering him a "little more" than normal, but his pain level was said to fluctuate up and down.  He had learned to "live with this."  

When examined by VA in October 2014, it was noted that the claims file was reviewed prior to examination of the Veteran.  The Veteran complained of episodes of sharp and constant low back pain which occurred 3-4 times per year and lasted for 3-4 days.  Often, this pain occurred in the morning upon arising and would occur after riding a mower.  X-rays showed multiple levels of degenerative changes in the lower spine.  Upon ROM testing, forward flexion was to 85 degrees and painful motion began there.  Extension was to 25 degrees out of 30 degrees with pain at 25 degrees.  Right and left lateral flexion were to 25 degrees out of 30 degrees with no evidence of painful motion  Right and left lateral rotation were to 30 degrees or greater without pain.  

The Veteran was able to perform repetitive use testing with 3 repetitions.  Post test forward flexion ended at 90 degrees or greater.  Post test extension ended at 25 degrees.  Post test right and left lateral flexion ended at 25 degrees.  Post test right and left lateral rotation was to 30 degrees or greater.  There was no additional limitation of motion in the ROM of the thoracolumbar spine following repetitive use testing.  As for functional loss, the examiner noted there was less movement than normal and pain on movement.  There was, however, no localized tenderness or pain to palpation for joints and/or soft tissue of the spine.  There was no muscle spasm, guarding, or abnormal gait.  IVDS was not seen.  The Veteran did not use any assistive device as a normal mode of locomotion.  The examiner noted that it was true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  Moreover, it was true that there had been a change in the lumbar spine X-rays since previous X-rays in 2008 in that there was an increase in the levels of bridging osteophytes with degenerative arthritic changes now involving multiple levels of the lumbar spine.  The examiner noted that the Veteran was not examined during a flare-up.  

The RO has evaluated the Veteran's disability under DC 5237 as 20 percent disabling based on painful or limited motion of the lumbar spine.  Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain, disc disease, and lumbar spine arthritis, pursuant to DC 5237.  38 C.F.R. § 4.71a (2015), General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As noted above, at the 2014 examination, the Veteran's forward flexion of the lumbar spine was only slightly limited.  

Clearly, there are degenerative changes in the lumbar spine.  However, the most recent examination report as summarized above, explicitly found no evidence of ankylosis or IVDS.  The Board further notes that there is no record of doctor-prescribed bed rest or incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's low back disability pursuant to incapacitating episodes.  DC 5003, 5252, 5243 (2015).  

As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbar strain is not warranted under the General Rating Formula.  Id.  

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected lumbar strain.  
See 38 C.F.R. §§ 4.40, 4.49 (2015); see DeLuca, supra.  The Board emphasizes that the Veteran explained that there was some additional functional limitation upon flare-ups which occurred 3-4 times per year.  At the time of the most recent examination, there was no additional limitation in ROM after repetitive testing.  The Board find that the functional limitation caused by the Veteran's low back pain is adequately contemplated in the current 10 percent disability evaluation.  

The Veteran is competent to report symptoms from his low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent, however, that he argues his symptomatology is more severe, his statement must be weighed against the schedular criteria for an increased rating.  Although the Board is required to consider the effect of pain when making a rating determination, that has been done in this case, and it is important to emphasize that the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Indeed, the general rating formula specifically requires the use of the defined range of motion criteria "with or without pain."  38 C.F.R. § 4.71a (2015).  Hence, complaints of pain alone, without a corresponding limitation of motion or function do not warrant further increases.  Finally, the Board finds the specific examination findings of a trained health care professional to be of greater probative weight than the Veteran's more general lay assertions.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

DJD of the Right Middle Finger

The Veteran's right middle finger is currently rated pursuant to 38 C.F.R. § 4.71a, DC 5229.  

With regard to limitation of function of the middle finger, there are two DCs that must be considered.  Under DC 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the metacarpal phalangeal joint (MP) or the proximal interphalangeal joint (PIP) is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a (2015), DCs 5216-5230, Note 3.  

Additionally, 38 C.F.R. § 4.71a (2015), DC 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a (2015), DCs 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, DC 5229 (2015).  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.  

In conjunction with this claim, it is noted that old trauma of the distal portion of the first phalanx was noted in September 2005.  Degenerative changes were also noted.  In February 2006, the Veteran reported constant swelling of the joint and difficulty grasping.  A private physician noted limitation of motion associated with the right middle finger.  When examined by VA in July 2008, he reported continued difficulty with grasping.  Gripping tightly caused an increase in pain, but this was relieved with rest and light stretching.  Exam of the right middle finger showed swelling and tenderness at the PIP.  ROM was active and passive with extension to 15 degrees, but the Veteran could not extend further due to pain and the residual of the injury.  There was no ankylosis of the right hand, and the Veteran was able to approximate all the fingers.  Added to the record in January 2010 were two photographs of the right hand.  Deformity of the PIP joint of the right middle finger is clearly demonstrated.  

When examined by VA in October 2014, the Veteran was examined and his claims file was reviewed.  The final diagnoses were sprain osteoarthritis of the right middle finger PIP joint.  The Veteran was right hand dominant.  He sometimes had flare-ups with increased pain.  There was limitation of motion and pain in the long finger.  The gap between the fingertips and the proximal transverse crease of the palm was over one inch (2.5 cm.).  Painful motion began at a gap of one inch.  Extension of the right middle finger was limited by more than 30 degrees with pain.  The Veteran was able to perform after repetitive testing.  There was no additional limitation of motion post test.  Functional limitation associated with the right middle finger was weakened movement, incoordination, and pain on movement.  There was swelling and deformity.  There was ankylosis of the right middle finger.  

While the Board finds that the Veteran meets the criteria for a 10 percent rating, a rating in excess of 10 percent is not warranted for any period of time.  38 C.F.R. § 4.71a, DC 5226, 5229 (2015).  The examiner specifically noted that functional impairment of the right middle finger was not such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.  Thus, DC 5154 is not for application.  Moreover, the Veteran is receiving the allowable rating under DC 5226 and 5229 based on ankylosis and gap between the fingertip and palm.  Thus, the Board must conclude that he fails to meet the criteria for a rating in excess of 10 percent for any period in question.  

The Board acknowledges the Veteran's assertions that his right middle finger disability is more severe than evaluated to include his reports of swelling and pain and difficulty grasping objects.  He is competent to report his symptoms and has presented credible statements.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, except where otherwise noted, that neither the lay nor medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  

Extraschedular Considerations as to Both Claims on Appeal

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2015).  The Veteran reported that he had back and finger pain and reduced ROM.  

Musculoskeletal symptoms such as decreased ROM, pain, and flare-ups, are clearly contemplated in the General Rating Formula and pertinent DCs and provided for in the assigned ratings.  

Further, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran's disability picture warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or result in frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, disc disease, and degenerative arthritis of the lumbar spine is denied.  

Entitlement to an evaluation in excess of 10 percent for the service-connected DJD of the right middle finger is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


